The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-7, 9, 11-12, 15, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itagaki et al. (U.S. Patent Application Publication 2009/0229970, hereinafter referred to as Itagaki). 
As to claim 1, Itagaki teaches  A method of depositing a material from a target onto a substrate in a physical vapor deposition (PVD) chamber, comprising: depositing a film of the material on an initial substrate; measuring, at a plurality of locations, a thickness of the film on the initial substrate; determining an average thickness of the film on the initial substrate based on the measuring at a-the plurality of locations; determining at least one location of the plurality of locations where the thickness of the film is less than the average thickness of the film; and transmitting a signal to a first magnet member based on the determined at least one location, the signal adjusting a magnetic field provided by the first magnet member. [Fig.1~6; ¶0083]
As to claim 2, Itagaki teaches 2. The method according to claim 1, wherein the first magnet member includes a plurality of magnets. [6 in Fig.1; ¶0067]
As to claim 4, Itagaki teaches 4. The method according to claim 1, further comprising tilting the first magnet member to apply the magnetic field to an area on the target which is located directly above the determined at least one location. [¶0013]
As to claim 6, Itagaki teaches 6. A method of depositing material from a target onto a substrate in a physical vapor deposition (PVD) chamber, comprising: measuring a thickness of the target at a plurality of locations; determining an average thickness of the target based on the measuring a-the thickness of the target at a-the plurality of locations; determining at least one location of the plurality of locations where the thickness of the target is more than the average thickness of the target; and using the determined at least one location to adjust an orientation of a first magnet member.
As to claim 7, Itagaki teaches 7. The method according to claim 6, wherein the first magnet member includes a plurality of magnets. 
As to claim 9, Itagaki teaches 9. The method according to claim 6, wherein using the determined at least one location to adjust the orientation of a first magnet member includes focusing a magnetic field of the first magnet member to the determined at least one location. [¶0056]
As to claim 11, Itagaki teaches 11. A deposition system, comprising: a substrate process chamber; a substrate chuck in the substrate process chamber; a target enclosing the substrate process chamber; and an array of magnet members above the target, a plurality of magnet members in the array of magnet members being tiltable collectively or individually. [Fig. 1]
As to claim 12, Itagaki teaches 12. The deposition system according to claim 11, wherein the array of magnet members includes at least one permanent magnet. [Fig. 1]
As to claim 15, Itagaki teaches 15. The deposition system according to claim 11, wherein at least one magnet member in the array of magnet members includes a magnet and a drive mechanism coupled to the magnet. [¶0060]
As to claim 17, Itagaki teaches 17. The deposition system according to claim 11, wherein at least one magnet member in the array of magnet members includes a magnet and an actuator coupled to the magnet. [¶0060]
As to claim 18, Itagaki teaches 18. The deposition system according to claim 17, wherein the actuator is a tilt actuator. [¶0013]
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3.	Claim 3, 5, 8, 13-14, 16, 19-20 rejected under 35 U.S.C. 103(a) as being unpatentable over Itagaki in view of Jaderberg (U.S. Patent Application Publication 2009/0277780, hereinafter referred to as Jaderberg).
As to claim 3, Itagaki 3. The method according to claim 1, wherein the first magnet member includes a permanent magnet [6 in Fig.1; ¶0013]
Itagaki may not teach an electromagnet. 
Jaderberg teaches this limitation [¶0053]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Itagaki and Jaderberg to “use electromagnet" in Itagaki according to Jaderberg, for the further advantage of “utilizing known method for adjusting magnetic field”. […In addition, one or several electromagnets in combination with a conventional magnet system will move the racetrack by weakening or strengthen the permanent magnet poles. This entail that the possibilities to control the racetrack and thereby the sputtering profile are limited…¶0013]
As to claim 5, Itagaki and Jaderberg teaches 5. The method according to claim 1, further comprising: applying more current to the first magnet member; and increasing a magnitude of ion bombardment on an area on the target which is located directly above the determined at least one location. [¶0078]
As to claim 8, Itagaki and Jaderberg teaches 8. The method according to claim 6, wherein the first magnet member includes a permanent magnet and an electromagnet. [see rejection claim3]
As to claim 13, Itagaki and Jaderberg teaches 13. The deposition system according to claim 11, wherein the array of magnet members includes at least one electromagnet.  [see rejection claim3]
As to claim 14, Itagaki and Jaderberg teaches 14. The deposition system according to claim 11, wherein the plurality of magnet members in the array of magnet members are rotatable collectively or individually. [Jaderberg ¶0054]
As to claim 16, Itagaki and Jaderberg teaches 16. The deposition system according to claim 15, wherein the drive mechanism rotates the magnet of the magnet member. [Jaderberg ¶0054]
As to claim 19, Itagaki and Jaderberg teaches 19. The deposition system according to claim 11, wherein at least one magnet member in the array of magnet members includes a first guide member, a third guide member, and a second guide member between the first guide member and the third guide member, wherein the second guide member includes a drive mechanism and a magnet. [Jaderberg ¶0013~14]
As to claim 20, Itagaki and Jaderberg teaches 20. The deposition system according to claim 19, wherein the second guide member is tiltable up to 45 degrees. [Jaderberg ¶0035]
4.	Claim 10 rejected under 35 U.S.C. 103(a) as being unpatentable over Itagaki.
As to claim 10, Itagaki may not explicitly teach 10. The method according to claim 6, wherein measuring the thickness of the target includes analyzing the thickness of the target with at least one ultrasonic sensor. [¶0068]
The Examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time the invention was made to use at least one ultrasonic sensor as it is well known thickness measurement device.



Conclusion
Claims 1-20 are rejected as explained above.
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is (571) 270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-24292429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAEHWAN OH/
Primary Examiner, Art Unit 2816